DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 11-12, in the reply filed on 2/19/2021 is acknowledged.
Claims 5-10 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Materials Corp (JP 2017-059823 A - see equivalent US 2019/0058101 A1).
Regarding claim 1, Mitsubishi discloses a thermoelectric conversion module comprising: thermoelectric conversion elements (abstract L2); a first electrode part disposed on one end side of the thermoelectric conversion elements ([0042] L1; 12 in Fig. 1); and a second electrode part disposed on an other end side of the thermoelectric conversion elements (13 in Fig. 1; [0042]), wherein the thermoelectric conversion elements are electrically connected to each other via the first electrode part and the second electrode part ([0042]); a first insulating circuit board provided with a first insulating layer (11 in Fig. 1) and the first electrode part formed on one surface of the first insulating layer is disposed on the one end side of the thermoelectric conversion elements (12 on 11 in Fig. 1), the first electrode part includes a first aluminum layer ([0043]), and a first sintered silver layer which is formed on a surface of the first aluminum layer on side opposite to the first insulating layer and is formed of a sintered body of silver ([0046]; [0047]), the first aluminum layer has a thickness in a range of 0.05 mm to 2.0 mm ([0043]), and the first sintered silver layer has a thickness of 5 microns or more and a porosity of 10% at least in a region where the thermoelectric conversion element is disposed ([0049]).
While Mitsubishi does disclose a porosity of 10%, Mitsubishi does not explicitly disclose a porosity of less than 10%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 2, Mitsubishi discloses all the claim limitations as set forth above. Mitsubishi further discloses the thickness of the first sintered silver layer is 20 microns or more ([0049]). It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claims 3 and 11, Mitsubishi discloses all the claim limitations as set forth above. Mitsubishi further discloses a second insulating circuit board provided with a second insulating layer (11 in Fig. 1) and the second electrode part formed on one surface of the second insulating layer is disposed on the other end side of the thermoelectric conversion elements (13 on 11 in Fig. 1), the second electrode part includes a second aluminum layer ([0043]), and a second sintered silver layer which is formed on a surface of the second aluminum layer on a side opposite to the second insulating layer and is formed of a sintered body of silver ([0046]; [0047]), the second aluminum layer has a thickness in a range of 0.05 mm to 2.0 mm ([0043]), and the second sintered silver layer has a thickness of 5 microns or more and a porosity of 10% at least in a region where the thermoelectric conversion element is disposed ([0049]).
Regarding claims 4 and 12, Mitsubishi discloses all the claim limitations as set forth above. Mitsubishi further discloses the thickness of the second sintered silver layer is 20 microns or more ([0049]). It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claims 1-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zamboni et al. (US 6,492,585) in view of Jinushi et al. (US 2012/0160293 A1).
Regarding claim 1, Zamboni discloses a thermoelectric conversion module comprising: thermoelectric conversion elements (abstract L4); a first electrode part disposed on one end side of the thermoelectric conversion elements (265 in Fig. 2); and a second electrode part disposed on an other end side of the thermoelectric conversion elements (270,275 in Fig. 2), wherein the thermoelectric conversion elements are electrically connected to each other via the first electrode part and the second electrode part (C6/L1-5); a first insulating circuit board provided with a first insulating layer (110 in Fig. 2) and the first electrode part formed on one surface of the first insulating layer is disposed on the one end side of the thermoelectric conversion elements (265 on 110 in Fig. 2), the first electrode part includes a first aluminum layer (C6/L2), and a first sintered silver layer which is formed on a surface of the first aluminum layer on side opposite to the first insulating layer and is formed of a sintered body of silver (245 in Fig. 2; C6/L55-57; C8/L25-28).
While Zamboni does disclose metal filled glass interconnects with a thickness of approximately 1 to 10 mils (C6/L50), Zamboni does not explicitly disclose the thickness of the aluminum interconnects disclosed.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first aluminum layer of Zamboni within the thickness range disclosed by Zamboni for electrical interconnects, because the thickness range disclosed amounts to a known range in the art for electrical interconnects, and one of ordinary skill would have a reasonable expectation of success when forming the aluminum interconnects disclosed within the interconnect thickness range disclosed based on the teaching of Zamboni.  
With regard to the overlapping thickness ranges, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Zamboni does not explicitly disclose the first sintered silver layer has a thickness of 5 microns or more and a porosity of 10% at least in a region where the thermoelectric conversion element is disposed.
Jinushi discloses a sintered silver layer used as a bonding layer in a thermoelectric device ([0022] L1-3) having a thickness of not less than 10 microns ([0021] L2) and a porosity of 10% at least in a region where the thermoelectric conversion element is disposed ([0018] discloses a density ratio of 90%).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the bonding layer of Zamboni with the sintered silver layer of Jinushi, because as taught by Jinushi, since the porous metal layer has such a high melting point, the thermoelectric conversion module can be used even at a temperature near the upper temperature limit of the thermoelectric conversion element ([0019]). Additionally, as evidenced by Jinushi, the use of a bonding layer comprised of a sintered silver layer a thickness of not less than 10 microns and a porosity of 10% at least in a region where the thermoelectric conversion element is disposed, amounts to the use of a known composition/material in the art for its intended use to achieve an expected result.
With regard to the overlapping thickness ranges, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
While modified Zamboni does disclose a porosity of 10% (Jinushi - [0018]), modified Zamboni does not explicitly disclose a porosity of less than 10%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 2, modified Zamboni discloses all the claim limitations as set forth above. Modified Zamboni further discloses the thickness of the first sintered silver layer is 20 microns or more (Jinushi - [0021] L2). With regard to the overlapping thickness ranges, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claims 3 and 11, modified Zamboni discloses all the claim limitations as set forth above. Modified Zamboni further discloses a second insulating circuit board provided with a second insulating layer (Zamboni - 115 in Fig. 2) and the second electrode part formed on one surface of the second insulating layer is disposed on the other end side of the thermoelectric conversion elements (Zamboni - 270,275 in Fig. 2), the second electrode part includes a second aluminum layer (Zamboni - C6/L2), and a second sintered silver layer which is formed on a surface of the second aluminum layer on a side opposite to the second insulating layer and is formed of a sintered body of silver (Zamboni - 250, 260 in Fig. 2; C6/L55-57; C8/L25-28). 
While Zamboni does disclose metal filled glass interconnects with a thickness of approximately 1 to 10 mils (C6/L50), Zamboni does not explicitly disclose the thickness of the aluminum interconnects disclosed.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the second aluminum layer of Zamboni within the thickness range disclosed by Zamboni for electrical interconnects, because the thickness range disclosed amounts to a known range in the art for electrical interconnects, and one of ordinary skill would have a reasonable expectation of success when forming the aluminum interconnects disclosed within the interconnect thickness range disclosed based on the teaching of Zamboni.  
With regard to the overlapping thickness ranges, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Zamboni does not explicitly disclose the second sintered silver layer has a thickness of 5 microns or more and a porosity of 10% at least in a region where the thermoelectric conversion element is disposed.
Jinushi discloses a sintered silver layer used as a bonding layer in a thermoelectric device ([0022] L1-3) having a thickness of not less than 10 microns ([0021] L2) and a porosity of 10% at least in a region where the thermoelectric conversion element is disposed ([0018] discloses a density ratio of 90%).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the bonding layer of Zamboni with the sintered silver layer of Jinushi, because as taught by Jinushi, since the porous metal layer has such a high melting point, the thermoelectric conversion module can be used even at a temperature near the upper temperature limit of the thermoelectric conversion element ([0019]). Additionally, as evidenced by Jinushi, the use of a bonding layer comprised of a sintered silver layer a thickness of not less than 10 microns and a porosity of 10% at least in a region where the thermoelectric conversion element is disposed, amounts to the use of a known composition/material in the art for its intended use to achieve an expected result.
With regard to the overlapping thickness ranges, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
While modified Zamboni does disclose a porosity of 10% (Jinushi - [0018]), modified Zamboni does not explicitly disclose a porosity of less than 10%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claims 4 and 12, modified Zamboni discloses all the claim limitations as set forth above. Modified Zamboni further discloses the thickness of the second sintered silver layer is 20 microns or more (Jinushi - [0021] L2). With regard to the overlapping thickness ranges, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claims 1-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zamboni et al. (US 6,492,585) in view of Won et al. (US 2016/0111621 A1) further in view of Funahashi (US 2007/0125412) and further in view of Ghoshal et al. (US 2017/0033073).
Regarding claim 1, Zamboni discloses a thermoelectric conversion module comprising: thermoelectric conversion elements (abstract L4); a first electrode part disposed on one end side of the thermoelectric conversion elements (265 in Fig. 2); and a second electrode part disposed on an other end side of the thermoelectric conversion elements (270,275 in Fig. 2), wherein the thermoelectric conversion elements are electrically connected to each other via the first electrode part and the second electrode part (C6/L1-5); a first insulating circuit board provided with a first insulating layer (110 in Fig. 2) and the first electrode part formed on one surface of the first insulating layer is disposed on the one end side of the thermoelectric conversion elements (265 on 110 in Fig. 2), the first electrode part includes a first aluminum layer (C6/L2), and a first sintered silver layer which is formed on a surface of the first aluminum layer on side opposite to the first insulating layer and is formed of a sintered body of silver (245 in Fig. 2; C6/L55-57; C8/L25-28).
While Zamboni does disclose metal filled glass interconnects with a thickness of approximately 1 to 10 mils (C6/L50), Zamboni does not explicitly disclose the thickness of the aluminum interconnects disclosed.
Won teaches that the thickness of electrode layers are set between 0.01-0.3 mm, because when the thickness of the electrode layer is less than this range, the function of the electrode layer is reduced because electric conductivity is poor and when the thickness of the electrode is greater than this the transmission efficiency is reduced ([0055]).  Accordingly, it would have been obvious to have the thickness of the electrodes be set between 0.01-0.3 mm as disclosed by Won in the Zamboni thermoelectric conversion element for the advantages of having an electrode that does not have poor electrical conductivity or reduced transmission efficiency.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Won because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.
Zamboni does not explicitly disclose the first sintered silver layer has a thickness of 5 microns or more.
Funahashi discloses a conductive paste for connecting thermoelectric conversion material and further discloses a sintered silver layer has a thickness of 1 to 200 microns ([0141]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the sintered silver layer of Zamboni within the thickness range disclosed by Funahashi, because the thickness range disclosed by Funahashi amounts to a known thickness range in the art for a conductive paste in a thermoelectric device, and one of ordinary skill would have a reasonable expectation of success when forming the sintered silver layer of Zamboni within the thickness range disclosed based on the teaching of Funahashi.
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Funahashi because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.
Modified Zamboni does not explicitly disclose a porosity of 10% at least in a region where the thermoelectric conversion element is disposed.
Ghoshal discloses a sintered silver layer used as a bonding layer ([0001],[0026]) and further discloses the sintering is carried out at a temperature of 100 to 400°C and applying a pressure of less than 40 MPa ([0118]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the sintering in modified Zamboni within the temperature and pressure ranges disclosed by Ghoshal because the temperature and pressure ranges disclosed by Ghoshal for sintering a silver paste layer used as a bonding layer, amounts to the use of a known method in the art and one of ordinary skill would have a reasonable expectation of success, based on the teaching of Ghoshal, of sintering the silver paste of modified Zamboni within the temperature and pressure ranges disclosed.
It is noted that the as-filed specification describes a porosity of less than 10% is achieved when the pressurization load is in a range of 20 MPa to 50 MPa and the heating temperature is between 300 and 400 °C ([0021]).  The ranges described in the specification overlap the disclosed ranges in modified Zamboni. It would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Funahashi because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.
Regarding claim 2, modified Zamboni discloses all the claim limitations as set forth above. Modified Zamboni further discloses the thickness of the first sintered silver layer is 20 microns or more (Funahashi - [0141]). It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claims 3 and 11, modified Zamboni discloses all the claim limitations as set forth above. Modified Zamboni further discloses a second insulating circuit board provided with a second insulating layer (Zamboni - 115 in Fig. 2) and the second electrode part formed on one surface of the second insulating layer is disposed on the other end side of the thermoelectric conversion elements (Zamboni - 270,275 in Fig. 2), the second electrode part includes a second aluminum layer (Zamboni - C6/L2), and a second sintered silver layer which is formed on a surface of the second aluminum layer on a side opposite to the second insulating layer and is formed of a sintered body of silver (Zamboni - 250, 260 in Fig. 2; C6/L55-57; C8/L25-28). 
Modified Zamboni does not explicitly disclose the second aluminum layer has a thickness in a range of 0.05 mm to 2.0 mm.
While modified Zamboni does disclose metal filled glass interconnects with a thickness of approximately 1 to 10 mils (Zamboni - C6/L50), modified Zamboni does not explicitly disclose the thickness of the aluminum interconnects disclosed.
Won teaches that the thickness of electrode layers are set between 0.01-0.3 mm, because when the thickness of the electrode layer is less than this range, the function of the electrode layer is reduced because electric conductivity is poor and when the thickness of the electrode is greater than this the transmission efficiency is reduced ([0055]).  Accordingly, it would have been obvious to have the thickness of the electrodes be set between 0.01-0.3 mm as disclosed by Won in the Zamboni thermoelectric conversion element for the advantages of having an electrode that does not have poor electrical conductivity or reduced transmission efficiency.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Won because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.
Modified Zamboni does not explicitly disclose the second sintered silver layer has a thickness of 5 microns or more.
Funahashi discloses a conductive paste for connecting thermoelectric conversion material and further discloses a sintered silver layer has a thickness of 1 to 200 microns ([0141]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the sintered silver layer of Zamboni within the thickness range disclosed by Funahashi, because the thickness range disclosed by Funahashi amounts to a known thickness range in the art for a conductive paste in a thermoelectric device, and one of ordinary skill would have a reasonable expectation of success when forming the sintered silver layer of Zamboni within the thickness range disclosed based on the teaching of Funahashi.
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Funahashi because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.
Modified Zamboni does not explicitly disclose a porosity of 10% at least in a region where the thermoelectric conversion element is disposed.
Ghoshal discloses a sintered silver layer used as a bonding layer ([0001],[0026]) and further discloses the sintering is carried out at a temperature of 100 to 400°C and applying a pressure of less than 40 MPa ([0118]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the sintering in modified Zamboni within the temperature and pressure ranges disclosed by Ghoshal because the temperature and pressure ranges disclosed by Ghoshal for sintering a silver paste layer used as a bonding layer, amounts to the use of a known method in the art and one of ordinary skill would have a reasonable expectation of success, based on the teaching of Ghoshal, of sintering the silver paste of modified Zamboni within the temperature and pressure ranges disclosed.
It is noted that the as-filed specification describes a porosity of less than 10% is achieved when the pressurization load is in a range of 20 MPa to 50 MPa and the heating temperature is between 300 and 400 °C ([0021]).  The ranges described in the specification overlap the disclosed ranges in modified Zamboni. It would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Funahashi because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.
Regarding claims 4 and 12, modified Zamboni discloses all the claim limitations as set forth above. Modified Zamboni further discloses the thickness of the second sintered silver layer is 20 microns or more (Funahashi - [0141]). It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726